PER CURIAM
Daniel K. McKay ("McKay") appeals the motion court's judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing for ineffective assistance of appellate counsel. In his sole point on appeal, McKay argues that appellate counsel was ineffective in failing to cite the proper burden of proof for prejudice in appealing the denial of McKay's speedy trial motion under the *764Uniform Mandatory Disposition of Detainers Law ("UMDDL").
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).